1. Religious freedom in Pakistan (
Resolution: Religious freedom in Pakistan
Before the vote on paragraph 13:
(DE) Madam President, our fellow Members have negotiated very skilfully and have agreed on a very good resolution with the groups. However, paragraph 13 is confusing and muddled and does not actually mean anything. This is why we are proposing a new wording, which reads as follows: 'Is concerned about the possible misuse of the 'Combating Defamation of Religion' campaign at the UN, stressing the Council conclusions of 16 November 2009'.
The content is the same, but the wording is tighter. We are asking you to vote in favour of this new wording.